 



Exhibit 10.38
CONTRACT OF EMPLOYMENT
This Agreement is dated the                 day of                2003.
BETWEEN:

(1)   BOOKHAM TECHNOLOGY PLC whose registered office is at 90 Milton Park,
Abingdon, Oxfordshire OX14 4RY (the “Company”); and   (2)   Mr Jim Haynes of 949
Via Bolzano, Goleta, CA 93117, USA   1.   JOB TITLE AND DUTIES   1.1.   You will
be employed as (job title to be confirmed), reporting to the Chief Operating
Officer or such other person as the Company may from time to time determine
(“your Manager”).   1.2.   You may however be required to carry out such
alternative or additional duties as the Company may require from time to time
and you agree that you may be seconded to work for one or more Group Companies
at any time.   1.3.   You agree to faithfully and diligently perform your duties
to the best of your ability and use your best endeavours to promote the
interests of the Company and any Group Companies for whom you are required to
work.   2.   OUTSIDE INTERESTS   2.1.   You agree that during your employment
you will not be employed, engaged, interested or concerned in any trade,
business, firm, company or organisation without the prior written consent of
your Manager. You may, however, hold (directly or through nominees including
your spouse, partner or minor children) by way of bona fide personal investment
up to 3% of the issued shares, debentures or other securities of any company
whose shares are listed on a recognised investment exchange or dealt in the
Alternative Investment Market.   2.2.   During your employment you will, and
will procure that your spouse and minor children will comply with all applicable
rules of law, any recognised investment exchange regulations or any Company
policy, code or regulations in relation to dealings in shares, debentures or
other securities of the Company and any Group Company or relating to any
unpublished price sensitive information affecting the securities of the Company,
any Group Company or any other company.

 



--------------------------------------------------------------------------------



 



3.      FREEDOM TO TAKE UP EMPLOYMENT WITH THE COMPANY

You warrant that any notice period you are required to give or to serve with a
previous employer has expired and that, by entering into this contract or
performing any of your duties for the Company, you will not be in breach of any
other contract, agreement or obligation binding on you.

4.      PERIOD OF CONTINUOUS EMPLOYMENT:

Your employment will commence on a date to be confirmed. No employment with a
previous employer counts as part of your period of continuous employment with
the Company.

5.   CONDITIONS OF EMPLOYMENT   5.1.   Your employment with the Company is
conditional on:

  (a)   receipt by the Company of at least two references in relation to you
which the Company considers satisfactory, one of which must be from your last
employer; and

  (b)   your producing such documentation as the Company may reasonably require
to establish your right to work lawfully in the United Kingdom.

5.2.   Should you fail to comply with either of these conditions, any offer of
employment by the Company may be withdrawn without notice and if already
accepted, the Company may terminate your employment (notwithstanding any other
term of this Agreement) without notice or a payment in lieu of notice during the
first month of employment or thereafter by giving you the minimum period of
notice required by statute.   7.   TERM       You are entitled to receive from
the company six months notice during the first year of your employment for “no
just cause”; thereafter you are entitled to receive three months notice of
termination. In the event of the Company choosing to terminate your employment
within the first twelve months you will be entitled to receive six months pay in
lieu of notice and a six month severance payment. Should this occur within
twenty four months of employment you will be entitled to receive three months
pay in lieu of notice and a three month severance payment.   7.1.   You may
terminate your employment at any time by giving to the Company six months notice
during the first year of your employment, followed by three months notice
thereafter.   7.2.   Notwithstanding any other term of this Agreement, the
Company may terminate your employment without notice and without any payment in
lieu of notice in the event that you are guilty of gross misconduct, gross
negligence or breach a fundamental term of this Agreement.

2



--------------------------------------------------------------------------------



 



7.3.   The Company may in its absolute discretion choose to terminate your
employment immediately at any time and make you a payment in lieu of notice
equivalent to your basic salary over any unexpired period of notice due under
clause 7 of this Agreement, subject to deductions for income tax, employee’s
national insurance contributions and other deductions required by law. The
Company is not under an obligation to make a payment in lieu of notice and if it
fails to do so any claim you have will be for damages and will be subject to
your duty to take reasonable steps to mitigate your loss.   7.4.   The Company’s
contractual retirement age and your normal retirement age is 60. Your employment
will therefore come to an end automatically and without the need for notice on
the date of your 60th birthday.   8.   PLACE OF WORK   8.1.   Your normal place
of work will initially be 90 Milton Park, Abingdon, Oxfordshire OX14 4RY. You
agree that the Company may change your normal place of work, temporarily or
permanently, to anywhere within the United Kingdom, even if this requires you to
relocate your home. If you are required to move your home, the Company will
consider relocation assistance.   8.2.   You may be required to travel and
undertake your duties anywhere in the world, provided that you shall not be
required to work outside the United Kingdom for periods in excess of one month
at a time.   9.   SALARY   9.1.   You will be paid a basic salary at a rate of
£130,000 (One Hundred and Thirty Thousand Pounds) per annum, subject to
deductions for income tax, employee’s national insurance contributions and any
other deductions required or permitted by law. Your salary will accrue on a
day-to-day basis and will be payable monthly in arrears on or about the 24th day
of each month. Your salary is paid in respect of your duties both for the
Company and any other Group Company for whom you are required to work.       You
will also receive financial protection of six months salary plus pay in lieu of
notice (six months) for your first year of service and three months salary plus
pay in lieu of notice (three months) thereafter.   10.   RELOCATION ALLOWANCE

You are eligible for relocation at a rate of £50,000 in accordance with, and
subject to, the Company Relocation Policy. Reimbursement of relocation expenses
is conditional upon you remaining in The Company’s service for at least
24 months after the date of the start of the relocation process. If you leave
The Company within 24 months of The Company making the first payment to you
under the Company Relocation Policy, you will be required to repay any monies
paid to you by The Company and The Company will be entitled to offset any
payments due to you on termination against the whole or part of the debt.

3



--------------------------------------------------------------------------------



 



You will see from the attached Relocation Policy that you may use the services
of Cendent, our relocation support group. We would be happy to arrange a
pre-acceptance visit to the UK for you and your family for which there will be
no clawback. This will include return economy flights, three nights
accommodation (including breakfast, lunch and an evening meal) in a hotel and an
organised “tour” of the area by Cendent.

11.      EXPENSES

You will be reimbursed for all expenses reasonably and properly incurred by you
on the business of the Company or the Group provided you produce to the Company
such receipts, voucher or other evidence of actual payment of the expenses
concerned as the Company may reasonably require from time to time.

12.   PENSION AND OTHER BENEFITS   12.1.   Bonus. Subject to the successful
achievement by you of the personal objectives set for you by your Manager and
the Company’s performance against targets, you may, at the absolute discretion
of the Board, be awarded a bonus under any bonus scheme which applies to you
from time to time. Whether each objective has been successfully achieved,
whether to award any bonus to you and the amount of any bonus awarded to you are
matters within the absolute discretion of the Board. All of the Company’s bonus
schemes may be withdrawn or varied from time to time at the discretion of the
Board. Your objectives and the Company’s targets are likely to vary from year to
year. The fact that a bonus is paid in one year is no guarantee that a bonus
will be paid in subsequent years. As the bonus is intended to incentivise
employees to remain in the employment of the Company, payment of any bonus is
conditional on your remaining in the employment of the Company and not having
given to the Company or been given by the Company notice to terminate your
employment as at the date bonus is payable to you under the scheme rules.
Bonuses are subject to deductions for income tax, employee’s national insurance
contributions and other deductions required by law.   12.2.   Pension. You are
entitled to become a member of the Company’s money-purchase pension scheme
subject to and in accordance with the rules thereof. You may contribute between
2% and 15% of your basic annual salary each year to the scheme. Subject to
Inland Revenue rules and the rules of the scheme in force from time to time
(which the Company may vary in its discretion), the Company will match your
personal contribution to the scheme each year and make an additional Company
contribution to the scheme for your benefit equivalent to 3% of your basic
annual salary each year provided that the Company’s maximum annual contribution
to the scheme for your benefit shall be 9% of your basic annual salary. The
Company reserves the right to withdraw this benefit at any time or to vary the
rules applicable to the scheme or the level of Company contributions to the
scheme.   12.3.   Car Allowance. The Company will pay you a car allowance of
£750 per month which will be paid on or before the last day of each month,
subject to deductions for income tax, employee’s national insurance
contributions and other deductions required by law. You

4



--------------------------------------------------------------------------------



 



      shall at all times be required to have access to and use of an appropriate
motor vehicle for the proper performance of your duties under this Agreement.

    In addition, the Company will pay for the cost of car hire for the first two
months of your service with Bookham Technology.   12.4.   Private Medical
Expenses Insurance. The Company shall bear the cost of membership for you, your
spouse or partner and children (up to the age of 21 or 25 if in full time
education) of a private medical insurance scheme with such reputable medical
expenses insurance provider as the Company shall determine from time to time,
subject to the Company being able to secure such cover at rates which it
determines to be reasonable. The Company reserves the right to withdraw this
benefit at any time or to vary the terms or level of cover at any time. This is
a benefit in respect of which you will be liable to pay income tax.   12.5.  
Permanent Health Insurance. The Company shall bear the cost of permanent health
insurance cover for you subject to and in accordance with the rules and terms of
such insurance scheme as may be in force from time to time. The Company reserves
the right to withdraw this benefit at any time or to vary the terms or level of
benefits provided by this cover at any time.   12.6.   Life Assurance. The
Company shall bear the cost of membership of an Inland Revenue approved life
assurance scheme for you, subject to and in accordance with the rules and terms
of such life assurance scheme as may be in force from time to time. This scheme
provides benefits on death in service of 4 times your basic annual salary, which
is paid in accordance with the rules of the scheme in force. The Company
reserves the right to withdraw this benefit at any time or to vary the terms or
level of cover at any time.   13.   HOURS OF WORK   13.1.   Your normal office
hours are 9.00am to 5.30pm Monday to Friday, with a lunch break each working day
of half an hour. The Company may require you to work such additional hours as
the Company may determine to be necessary for the proper and efficient
performance of your duties. You shall not be entitled to any overtime or other
payments in relation to such additional hours. You agree that the limit on
average weekly working time set out in Regulation 4(1) of the Working Time
Regulations 1998 will not apply to you, although you may withdraw your consent
on giving the Company three months prior written notice.   14.   HOLIDAYS  
14.1.   The Company’s holiday year runs from 1 January to 31 December.   14.2.  
You are entitled to 23 days paid holiday entitlement in each holiday year in
addition to English public holidays. You are required to save three days holiday
each year which shall be taken by you on such days over the Christmas period as
the Company may determine, unless you are notified otherwise by the Board in any
year.

5



--------------------------------------------------------------------------------



 



14.3.   All holiday must be taken at times authorised by your Manager at least
two weeks in advance. For the avoidance of doubt Regulations 15(1) to 15(4) of
the Working Time Regulations 1998 (dealing with dates when leave is taken) will
not apply to your employment.   14.4.   You may not, save with the prior
permission of your Manager, carry forward any unused part of your holiday
entitlement for a given holiday year into the subsequent holiday year.   14.5.  
For the holiday year during which your employment commences or terminates, your
holiday entitlement will be calculated on a pro rata basis according to the
number of weeks of completed service in such year.

14.6.   On the termination of your employment with the Company, the Company may
at its discretion:

  (a)   require you to take, during your notice period, any or all holiday
entitlement which will have accrued to you by the date on which your employment
terminates; or

  (b)   pay you in lieu of your accrued but unused holiday entitlement, save
that, if you are dismissed summarily for gross misconduct, the Company shall be
under no obligation to pay you in respect of accrued but untaken holiday
entitlement in excess of any minimum holiday entitlement required by law. All
pay in lieu of holiday entitlement will be subject to deductions for income tax,
employee’s national insurance contributions and other deductions required by
law; or

  (c)   deduct an amount equal to salary paid to you in respect of holiday taken
by you but not accrued by the date on which your employment terminates from any
salary or payment in lieu of notice due to you or, in the event that this is
insufficient, require you to repay such an amount to the Company.

15.   DEDUCTIONS FROM WAGES

Without prejudice to any other rights open to the Company, you agree that the
Company may deduct from any wages due to you, (including Company sick pay and
any payment in lieu of notice or holiday entitlement) sums representing the
value of any Company property lost by you; the cost of repairing any Company
property damaged by you or damaged as a consequence of negligence on your part;
the amount of any outstanding loans or advances made to you by the Company; any
other sums owing from you to the Company; where you have been unable to perform
your duties under this Agreement due to an accident caused by a third party, an
amount equal to the amount of any damages you recover from a third party in
respect of that accident capped at an amount equal to the salary and benefits
you have received from the Company in respect of any period of absence to which
the damages relate; any overpayment of salary or expenses or payment made to you
by mistake or through misrepresentation; and any other sums authorised to be
deducted by Section 13 of the Employment Rights Act 1996.

6



--------------------------------------------------------------------------------



 



16.      DATA PROTECTION

In order to keep and maintain any records relating to your employment under this
Agreement, it will be necessary for the Company to record, keep and process
personal data relating to you on computer and in hard copy form. (Examples of
personal data include details of your disciplinary record, any grievances raised
by you and the contents of your personnel file, together with any sensitive
personal data held by the Company such as your religious beliefs, your ethnic or
racial origin and information relating to any physical disability or pregnancy).
Further in order to pay your salary and offer you the other benefits to which
you may be entitled, the Company may also need to obtain from you details of
your bank account and other financial information. To the extent that it is
reasonably necessary in connection with your employment and the Company’s
responsibilities as an employer, this data may be disclosed to others, including
other employees of the Company or any Group Company, the Company’s professional
advisers, the Inland Revenue or other taxation authority, the police and other
regulatory authorities. You hereby consent to the recording, processing, use and
disclosure by the Company of personal data relating to you as set out above,
including the recording, processing, use and disclosure of your sensitive
personal data to the extent required by reason of your employment or by law and
the transmission of such data within or outside the European Union.

17.   SICKNESS OR INJURY   17.1.   If you are absent from work due to sickness,
injury or accident you must notify the Company as soon as possible and in any
event before 10.00 am on the first working day of absence.   17.2.   If you are
absent from work for less than 7 days you must complete a self certification
form setting out the nature of your illness or incapacity on your return to
work. If your absence continues for more than 7 days you will, on the eighth day
of such absence, submit a doctor’s certificate to the Company and continue to
submit promptly to the Company doctor’s certificates covering any further period
of absence.   17.3.   Provided you comply with the notification and
certification procedure set out above, the Company will pay you during such
absence the Company will pay your normal basic salary for up to one consecutive
calendar month of absence in a calendar year, and then pay you half your normal
basic salary for up to two further consecutive calendar months during a calendar
year.       Thereafter, any Company sick pay is entirely at the discretion of
the Company, provided that you shall be entitled to statutory sick pay in
accordance with the rules of the statutory sick pay scheme, subject to the
Company’s right to terminate your employment under this Agreement.   17.4.  
Failure to comply with the certification requirements set out above may result
in your forfeiting your entitlement to be paid during periods of absence and in
your facing disciplinary action.   17.5.   Any Company sick pay shall include
any statutory sick pay payable to you under the prevailing rules of the
statutory sick pay scheme. The Company may deduct from

7



--------------------------------------------------------------------------------



 



    Company sick pay an amount or amounts equal to any state benefit to which
you are entitled or any payments made to you or for which you are eligible under
any permanent health insurance scheme.   17.6.   The Company reserves the right
to require you to undergo a medical examination by the Company’s doctor or an
independent medical practitioner at any time during a period of absence. You
agree that the doctor or independent medical practitioner may disclose to the
Company the results of the examination and discuss with the Company and its
professional advisers any matters arising from the examination as might impair
you from properly discharging your duties. You also authorise your own doctor to
provide the Company’s doctor and/or independent medical practitioner with any
relevant extracts from your medical notes.   18.   CONFIDENTIALITY   18.1.  
During the course of your employment you will have access to and become aware of
information which is confidential to the Company. You undertake that you will
not, save in the proper performance of your duties for the Company, disclose to
any person, firm, company or organisation or use (whether for your own benefit
or for the benefit of any person, firm, company or organisation) any of the
trade secrets or other confidential information of or relating to (a) the
Company; (b) any Group Company; (c) any client or customer of the Company;
(d) any person, firm, company or organisation with whom or which the Company is
involved in any kind of business venture or partnership; or (e) any other third
party to which the Company or any Group Company owes a duty or confidentiality.
Further, you agree use your best endeavours to prevent the unauthorised
publication or disclosure of any such trade secrets or confidential information.
  18.2.   The restriction in clause 18.1 shall continue to apply after the
termination of your employment without limit in point of time, but shall cease
to apply to information ordered to be disclosed by a Court or Tribunal of
competent jurisdiction or to information which becomes available to the public
generally (other than by reason of your breaching this clause). Nothing in this
clause 18 will prevent you making a “protected disclosure” within the meaning of
the Public Interest Disclosure Act 1998.   18.3.   For the purposes of this
Agreement confidential information shall include, but shall not be limited to:

  (a)   corporate and marketing strategy and plans and business development
plans;     (b)   budgets, management accounts, bank account details and other
confidential financial data;     (c)   business sales and marketing methods;    
(d)   all techniques and processes used in relation to products and services;  
  (e)   details of products and services being developed, including research and
development reports, details of the Company’s computer technology, applications

8



--------------------------------------------------------------------------------



 



      and systems, computer code and algorithms developed or used, information
relating to proprietary computer hardware or software (including updates) and
details of intellectual property solutions;     (f)   methods, procedures and
information relating to the operation of its business, including details of
salaries, bonuses, commissions and other employment terms applicable;     (g)  
the names, addresses and contact details of any customers or Prospective
Customers, including customer lists in whatever medium this information is
stored and details in relation to the requirements of those customers or the
potential requirements of Prospective Customers for any products or services.
Without prejudice to the generality of the foregoing, information provided by
visitors to and users of any of its web sites,     (h)   the terms of business
with its advertisers, customers and suppliers, including any pricing policy
adopted and the terms of any partnership, joint venture or other form of
commercial co-operation or agreement entered into with any third party;     (i)
  software and technical information necessary for the development, maintenance
or operation of any of any website and the source and object code of each
website; and     (j)   any other information in respect of which it is bound by
an obligation of confidence owed to a third party.

18.4.   Your undertaking to the Company in clause 18.1 is given to the Company
for itself and as trustee for each Group Company.   19.   DELIVERY UP OF THE
COMPANY’S PROPERTY   19.1.   You may not save in the proper performance of your
duties or with the Company’s permission, remove any property belonging to the
Company or any Group Company, or relating to the affairs of the Company or any
Group Company, from the Company’s or any Group Company’s premises, or make any
copies of documents or records relating to the Company’s or any Group Company’s
affairs.   19.2.   Upon the Company’s request at any time, and in any event on
the termination of your employment, you will immediately deliver up to the
Company or its authorised representative, any plans, keys, mobile telephone,
security passes, credit cards, customer lists, price lists, equipment,
documents, records, papers, computer disks, tapes or other computer hardware or
software (together with all copies of the same), and all property of whatever
nature in your possession or control which belongs to the Company or any Group
Company or relates to its or their business affairs. You will at the Company’s
request furnish the Company with a written statement confirming that you have
complied with this obligation.

9



--------------------------------------------------------------------------------



 



19.3.   If you have any information relating to the Company or the Group or work
you have carried out for the Company or any Group Company which is stored on a
computer or laptop computer which computer or lap top does not belong to the
Company, this must be disclosed to the Company and the Company shall be entitled
to down load the information and/or supervise its deletion from the computer or
laptop concerned.   20.   COPYRIGHT AND DESIGN RIGHTS   20.1.   You will
promptly disclose to the Company all works in which copyright or design rights
may exist which you make or originate either by yourself or jointly with other
people during your employment.   20.2.   Any copyright work or design created by
you in the normal course of your employment or in the course of carrying out
duties specifically assigned to you, which relate to the affairs of the Company,
shall be the property of the Company whether or not the work was made at the
direction of the Company, or was intended for the Company and the copyright in
it and the rights in any design shall belong absolutely to the Company
throughout all jurisdictions and in all parts of the world, together with all
rights of registration, extensions and renewal (where relevant).   20.3.   To
the extent that such copyright or design rights are not otherwise vested in the
Company, you hereby assign the same to the Company, together with all past and
future rights to action relating thereto.   20.4.   You recognise and accept
that the Company may edit, copy, add to, take from, adapt, alter and translate
the product of your services in exercising the rights assigned under clause
20.3.   20.5.   To the full extent permitted by law, you irrevocably and
unconditionally waive any provision of law known as “moral rights” including any
moral rights you may otherwise have under sections 77 to 85 inclusive of the
Copyright Designs and Patents Act 1988 in relation to the rights referred to at
clause 20.2.   20.6.   You agree that you will at the Company’s request and
expense, execute such further documents or deeds and do all things necessary or
reasonably required to confirm and substantiate the rights of the Company under
this clause 20 and despite the termination of this Agreement for any reason.  
20.7.   You agree that you will not at any time make use of or exploit the
Company’s property, trade marks, service marks, documents or materials in which
the Company owns the copyright or the design rights for any purpose which has
not been authorised by the Company.   21.   INVENTIONS   21.1.   It shall be
part of your normal duties at all times to consider in what manner and by what
new methods or devices, products, services, processes, equipment or systems of
the Company and each Group Company might be improved, and promptly to give to
the

10



--------------------------------------------------------------------------------



 



    Board full details of any invention, discovery, design, improvement or other
matter or work whatsoever in relation thereto (“the Inventions”) which you may
from time to time make or discover during your employment, and to further the
interests of the Company in relation to the same. You hereby acknowledge and
agree that the sole ownership of the Inventions and all proprietary rights
therein discovered or made by you (whether alone or jointly with others) at any
time during your employment shall (subject to any contrary provisions of the
Patents Act 1977 and the Copyright Designs and Patents Act 1988 and to any
rights of a joint inventor thereof) belong free of charge and exclusively to the
Company as it may direct.   21.2.   All worldwide copyright and design rights in
all the Inventions shall be and remain the property of the Company and the
provisions of clause 20 above shall apply in relation to the same.   21.3.   You
agree that you will, at any time during your employment or thereafter, at the
Company’s expense, do all such acts and things and execute such documents
(including without limitation making application for letters patent) as the
Company may reasonably request in order to vest effectually any Invention
(whether owned by the Company in accordance with this clause 21 or owned by you)
and any protection as to ownership or use (in any part of the world) of the
same, in the Company or any Group Company, or as the Company may direct, jointly
if necessary with any joint inventor thereof, and you hereby irrevocably appoint
the Company for these purposes to be your attorney in your name and on your
behalf to execute such acts and things and execute any such documents as set out
above.   21.4.   You agree that you will not knowingly do or omit to do anything
which will or may have the result of imperilling any such protection aforesaid
or any application for such protection.   22.   GARDEN LEAVE

The Company shall be under no obligation to provide you with work during any
period of notice to terminate your employment (or any part thereof), whether
given by the Company or by you. During such period the Company may require you:
(a) to carry out different duties from your normal duties, whether or not this
occasions a loss of status; (b) to cease carrying out your duties altogether;
(c) not to attend work and may exclude you from any premises of the Company or
any Group Company; and/or (d) not to have any business dealings or contact with
the Company’s employees, suppliers, advertisers, customers, Prospective
Customers and agents. You will continue to receive your salary and all
contractual benefits provided by your employment. During such period of notice,
you may not be engaged or employed by or take up any office in any other
company, firm, business or organisation or trade on your own account or enter
into any partnership without the prior written permission of the Board.

11



--------------------------------------------------------------------------------



 



23.      SUSPENSION

The Company may at any time suspend you on full pay pending the outcome of a
disciplinary investigation or for health reasons. Whilst you are suspended, the
Company may impose the same conditions as apply to garden leave under clause 22
above.

24.      RESTRICTIONS AFTER TERMINATION OF EMPLOYMENT

24.1.   You agree that you will not, without the prior written permission of the
Board, during your employment or for a period of 6 months following the
termination of your employment (less any period you spend on garden leave
pursuant to clause 22), whether on your own behalf or on behalf of any
individual, company, firm, business or other organisation, directly or
indirectly:

  (a)   in connection with the carrying on of any business which competes with
any business of the Company or any Group Company with which business you were
involved in the period of 12 months prior to the termination of your employment,
solicit or entice away from the Company or any Group Company the business or
custom of any customer or Prospective Customer with whom you had business
dealings on behalf of the Company or any Group Company in the course of the
period of 12 months prior to the termination of your employment or about which
customer or Prospective Customer you are privy to confidential information at
the date your employment terminates; or     (b)   in connection with the
carrying on of any business which competes with any business of the Company or
any Group Company with which business you were involved in the period of
12 months prior to the termination of your employment, have business dealings or
contract with any customer or Prospective Customer of the Company or any Group
Company with which customer or Prospective Customer you had business dealings on
behalf of the Company or any Group Company in the course of the period of
12 months prior to the termination of your employment or about which customer or
Prospective Customer you are privy to confidential information at the date your
employment terminates; or.     (c)   seek to entice away from the Company or any
Group Company any person employed or engaged by the Company or any Group Company
as or carrying out the functions of a director, vice president, manager or any
other person acting in a sales, research and development or technical capacity
at the date your employment terminates with whom you had material contact in the
period of 12 months prior to the termination of your employment with the Company
provided that this restriction shall apply regardless of whether the
solicitation involves a breach of contract on the part of the director or
employee concerned; or     (d)   employ or engage or offer to employ or engage
any person employed or engaged by the Company any Group Company as or carrying
out the functions of a director, vice president, manager or any other person
acting in a sales, research and development or technical capacity at the date
your employment terminates

12



--------------------------------------------------------------------------------



 



      with whom you had dealings in the last 12 months of your employment with
the Company provided that this restriction shall apply regardless of whether the
employment involves a breach of contract on the part of the director or employee
concerned; or     (e)   endeavour to entice away from the Company or in any way
seek to affect the terms of business on which the Company deals with any person,
firm, company or organisation whom or which supplied goods or services to the
Company during the period of 12 months prior to the termination of your
employment.

24.2.   You agree that you will not, without the prior written permission of the
Board, for a period of 6 months following the termination of your employment
with the Company (less any period you spend on garden leave pursuant to clause
22), be engaged or employed in the Restricted Area by or otherwise involved or
interested in any company, firm, organisation or business which competes in the
Restricted Area with any business of the Company or any Group Company with which
business you are involved in the last 12 months of your employment under this
Agreement. In the event that you serve on the Company a written request for
permission to be employed or engaged by any company, firm, organisation or
business and the Company refuses to provide its permission, then the Company
will pay you at a rate equivalent to one twelfth of your basic annual salary
under this Agreement as at the date your employment with the Company terminates
for each period of one month following the date on which your employment with
the Company terminates during which period you are restricted from commencing
such employment or engagement by reason of this clause 24.2 subject to:

  (a)   you providing the Company, in any such request made by you, with: the
name and address of the company, firm, organisation or business which has
offered to employ or engage you; details of the job title and duties associated
with the position offered to you by such company, firm, organisation or
business; and a copy of any written offer of employment or engagement made to
you by such company, firm, organisation or business.     (b)   you complying in
full with the terms of clause 24; and     (c)   the deduction from any sum prima
facie due to you under this clause 24.2 of any remuneration, salary, fees or
other income earned by you arising from or in relation to any employment or
engagement undertaken by you during such period (but not including any income
arising from any employment or engagement which you had commenced at least six
months prior to the date on which your employment terminates provided that you
had permission from your Manager to undertake such employment or engagement
pursuant to clause 2.1 of this Agreement).

    The payment due to you will be paid in monthly instalments in arrears within
14 days of you confirming to the Board in writing the amount of remuneration,
salary, fees or other income earned by you arising from or in relation to any
employment or engagement undertaken by you during the period of one month to
which the instalment relates.

13



--------------------------------------------------------------------------------



 



24.3.   Each of the sub-clauses contained in clause 24 constitutes an entirely
separate and independent covenant. If any restriction is held to be invalid or
unenforceable by a court of competent jurisdiction, it is intended and
understood by the parties that such invalidity or unenforceability will not
affect the remaining restrictions or the validity of the rest of the Agreement
and that if any such restriction would be valid if some part thereof were
deleted, such restrictions shall apply with such modification as may be
necessary to make them effective.

24.4.   You agree that if you receive an offer of employment, consultancy,
directorship or other office or partnership during the continuance in force of
any of the above, you will prior to acceptance of an offer, provide the party
making the offer with copies of this clause and details of your notice period,
the restrictions on your use and disclosure of confidential information and the
clauses dealing with copyright and inventions. Further, within 48 hours of
receiving the aforementioned offer you will notify the Company of the identity
of the party making the offer and the terms of the offer.

24.5.   You acknowledge that:

  (a)   each of the restrictions in clause 24 goes no further than is necessary
to protect the legitimate business interests of the Company and any Group
Company; and     (b)   the Company is entering into this Agreement not only for
itself but as trustee for each Group Company and with the intention that the
Company and/or any Group Company will be entitled to seek the protection of and
enforce each of its restrictions directly against you. If requested to do so by
the Company however, you will at any time enter into like restrictions as those
contained in this clause 24 (mutatis mutandis) with any other Group Company.

24.6.   Nothing in this clause 24 shall prohibit you from holding the
investments and interests set out in clause 2.1 above.

24.7.   Following the date your employment terminates, you will not:

  (a)   represent yourself as being in any way connected with the business of
the Company or any Group Company (except to the extent agreed by such Company):
    (b)   represent, promote or advertise or refer to your previous connection
with the Company or any Group Company in such a way as to utilise any of their
goodwill     (c)   carry on, cause or permit to be carried on any business under
or using any name, trade mark, service mark, style, logo, get-up or image which
is or has been used by the Company or any Group Company, or which in the
reasonable opinion of the Board, is calculated to cause confusion with such a
name, trade mark, service mark, style, logo, get-up or image or infer a
connection with the Company or any Group Company.

14



--------------------------------------------------------------------------------



 



25.      DISCIPLINARY AND GRIEVANCE PROCEDURES

A copy of the Company’s disciplinary and grievance procedures are available from
Human Resources. These policies do not form part of your contract of employment
and may be varied by the Company at any time.

26.      COLLECTIVE AGREEMENTS

There are no collective Agreements which directly affect your terms and
conditions of employment.

27.      SECURITY

27.1.   All communications, whether by telephone, email, fax, or any other
means, which are transmitted, undertaken or received using Company property or
on Company premises will be treated by the Company as work related and are
subject to interception, recording and monitoring without further notice. You
should not regard any such communications as private.   27.2.   Interception,
recording and monitoring of communications is intended to protect the Company’s
business interests, for example, but without limitation, for the purposes of
quality control, security of communication and IT systems, record-keeping and
evidential requirements, detection and prevention of criminal activity or
misconduct and to assist the Company to comply with relevant legal requirements.
Such interception, recording and monitoring will not be undertaken for prurient
interest.   27.3.   Intercepted communications may be used as evidence in
disciplinary or legal proceedings, including in any such action against you.  
27.4.   By transmitting, undertaking or receiving communication using Company
property or on Company premises you consent to the above terms.   28.   ENTIRE
AGREEMENT   28.1.   This Agreement sets out the entire agreement between the
Company and you at the date of this Agreement in relation to your terms and
conditions of employment and is in substitution for and supersedes any previous
contract of employment between the Company and you, which shall be deemed to
have been terminated by mutual consent and without giving rise to claims against
the Company. You represent and warrant that you are not entering into this
Agreement in reliance on any representation not expressly set out herein.  
28.2.   The termination of this Agreement howsoever arising shall not affect any
of the provisions of this Agreement which are expressed to operate or have
effect or are capable of operation or effect after such termination.

15



--------------------------------------------------------------------------------



 



29.      NOTICES

Any notice you are required to give under this Agreement should be given by you
to your Manager. Any notice the Company is required to give you should be handed
to you or delivered or posted by special delivery post to your last notified
address. These notices will be deemed to have been given on receipt if handed to
you or your Manager, when delivered if delivered or posted to your last notified
address.

30.      THIRD PARTIES

This Agreement constitutes an agreement solely between the Company and you and,
save where otherwise provided, nothing in this contract confers or purports to
confer on a third party any benefit or any right to enforce a term of this
contract for the purposes of the Contracts (Rights of Third Parties) Act 1999.

31.   INTERPRETATION   31.1.   Any reference in this Agreement to:-   31.2.  
any Act or delegated legislation includes any statutory modification or
re-enactment of it or the provision referred to;   31.3.   “Board” shall mean
the Board of Directors of the Company from time to time or any person or any
committee of the Board duly appointed by it;   31.4.   “Group Company” means a
company which from time to time is a subsidiary or a holding company of the
Company or a subsidiary of such holding company (where the teems “subsidiary”
and “holding company” have the meanings attributed to them by section 736 of the
Companies Act 1985);   31.5.   The words “include” and “including” and “in
particular” shall be construed as being by way of illustration only and shall
not limit the generality of the preceding words;   31.6.   “Prospective
Customer” means any person with whom the Company (or any Group Company) is in
negotiations or is tendering for the supply of its goods and services; and  
31.7.   “Restricted Area” means the United Kingdom and other geographical area
in relation to which you carried out your duties for the Company or in respect
of which you were responsible during (in both cases) the period of 12 months
immediately preceding the termination of your employment with the Company.   32.
  GOVERNING LAW

Your terms of employment with the Company are governed by English law and the
parties submit to the exclusive jurisdiction of the English Courts. The Company
may however enforce the Agreement in any other courts of competent jurisdiction.

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF this Agreement has been executed and delivered as a deed on
the date set out above.

     
EXECUTED and DELIVERED
  /s/ Giorgio Anania
as a DEED by
 
Giorgio Anania
BOOKHAM TECHNOLOGY PLC
   
acting by its attorney Giorgio Anania in the
presence of:-
   
 
   
Signature of witness:
   
 
   
Print name of witness:
  [                    ]

 
   
Print address of witness:
  Bookham Technology plc
Milton
 
   
Print occupation of witness:
   
 
   
EXECUTED and DELIVERED
  /s/ Jim Haynes
as a DEED by:
 
 
 
   
in the presence of:
 
 
 
   
Signature of witness:
   
 
   
Print name of witness:
   
 
   
Print address of witness:
   
 
   
Print occupation of witness:
   

17